 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT

 9                          NORTHERN DISTRICT OF CALIFORNIA

10
     MICHAEL LIVINGSTON and SHARON                  Case No.: 3:18-cv-05993
11   MCGILL, individually, and on behalf of a
     class of similarly suited individuals,         Hon. Jon S. Tigar
12
                       Plaintiffs,                   ORDER GRANTING IN PART
13                                                   STIPULATION REQUESTING
            v.                                       SUPPLEMENTAL BRIEFING BE HELD
14                                                   IN ABEYANCE
     MITAC DIGITAL CORPORATION, a
15   California corporation,
                                                    Complaint filed: September 28, 2018
16                     Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
                                                                           CASE NO. 3:18-CV-05993-JST
             ORDER GRANTING IN PART STIPULATION REQUESTING ABEYANCE OF SUPPLEMENTAL BRIEFING
 1          Having considered the Parties’ Stipulation Requesting Supplemental Briefing Be Held

 2   In Abeyance, the Court orders as follows:

 3          The parties’ motion for preliminary approval pursuant to Rule 23(e) is due on July 12,

 4   2019. In the alternative, should the parties fail to reach a final settlement, the supplemental

 5   briefing required pursuant to the Order Requesting Further Briefing on Plaintiffs’ Claim for

 6   Trespass to Chattels (ECF No. 36) and the Order Enlarging Time to File Further Briefing on

 7   Plaintiffs’ Claim for Trespass to Chattels (ECF No. 40) is due on the same date, July 12, 2019.

 8          IT IS SO ORDERED.

 9
     Dated: May 10, 2019
10
11
                                                By:
12                                                    Hon. Jon S. Tigar
                                                      United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 Page 1                        CASE NO. 3:18-CV-05993-JST
             ORDER GRANTING IN PART STIPULATION REQUESTING ABEYANCE OF SUPPLEMENTAL BRIEFING
